EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Kate Gaudry (Reg. 61,536) on 05/06/2022. 
Claims 1, 8, 15, have been amended.
Claims 3, 10, 17, have been cancelled.

Please amend the claims as follows:

1.	(Currently Amended)	A computer-implemented method comprising:
accessing a client network including a client device, the client device being configured to execute an application, and the application being configured to perform a function that causes the client device to interact with a storage appliance of a storage network;
collecting client configuration data associated with the client network, the client configuration data representing a first configuration associated with the client network, the first configuration indicating whether the client network can handle a load;
accessing the storage network including the storage appliance, the storage appliance storing the load;
collecting storage configuration data associated with the storage appliance, the storage configuration data representing a second configuration associated with the storage network, the second configuration indicating an operational limit, in context of the load, of the storage appliance;
accessing a supporting network infrastructure that facilitates communication between the client network and the storage network;
collecting network infrastructure data associated with the supporting network infrastructure, the network infrastructure data representing a third configuration associated with the supporting network infrastructure;
detecting an interaction between the client device and the storage appliance, the interaction enabling the client device to access the load stored at the storage appliance, and the interaction being associated with one or more performance parameters;
determining, based on the collected client configuration data, storage configuration data, or network infrastructure data, one or more network issues of at least one of the client network, the storage network and the infrastructure network;
tuning at least one of the client network, the storage network and the infrastructure network, the tuning comprising modifying at least one of the first configuration, the second configuration, and the third configuration based on the determined one or more network issues;
generating a load characteristic associated with the detected interaction, the load characteristic characterizing the client device accessing the load stored at the storage appliance, and the load characteristic being generated based on the collected client configuration data, storage configuration data, or network infrastructure data; and
modifying the one or more performance parameters associated with the interaction, the modification being based at least in part on the load characteristic, wherein modifying the one or more performance parameters associated with the interaction includes automatically determining one or more workflows for modifying the one or more performance parameters, each workflow of the one or more workflows enhancing a performance metric of the application. 
3.	(Canceled)	

8.	(Currently Amended)	A system, comprising:
	one or more data processors; and
	a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations including:
accessing a client network including a client device, the client device being configured to execute an application, and the application being configured to perform a function that causes the client device to interact with a storage appliance of a storage network;
collecting client configuration data associated with the client network, the client configuration data representing a first configuration associated with the client network, the first configuration indicating whether the client network can handle a load;
accessing the storage network including the storage appliance, the storage appliance storing a load;
collecting storage configuration data associated with the storage appliance, the storage configuration data representing a second configuration associated with the storage network, the second configuration indicating an operational limit, in context of the load, of the storage appliance;
accessing a supporting network infrastructure that facilitates communication between the client network and the storage network;
collecting network infrastructure data associated with the supporting network infrastructure, the network infrastructure data representing a third configuration associated with the supporting network infrastructure;
detecting an interaction between the client device and the storage appliance, the interaction enabling the client device to access the load stored at the storage appliance, and the interaction being associated with one or more performance parameters;
determining, based on the collected client configuration data, storage configuration data, or network infrastructure data, one or more network issues of at least one of the client network, the storage network and the infrastructure network;
tuning at least one of the client network, the storage network and the infrastructure network, the tuning comprising modifying at least one of the first configuration, the second configuration, and the third configuration based on the determined one or more network issues;
generating a load characteristic associated with the detected interaction, the load characteristic characterizing the client device accessing the load stored at the storage appliance, and the load characteristic being generated based on the collected client configuration data, storage configuration data, or network infrastructure data; and
modifying the one or more performance parameters associated with the interaction, the modification being based at least in part on the load characteristic, wherein modifying the one or more performance parameters associated with the interaction includes automatically determining one or more workflows for modifying the one or more performance parameters, each workflow of the one or more workflows enhancing a performance metric of the application.
10.	(Canceled)

	15.	(Currently Amended)	A computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including:
accessing a client network including a client device, the client device being configured to execute an application, and the application being configured to perform a function that causes the client device to interact with a storage appliance of a storage network;
collecting client configuration data associated with the client network, the client configuration data representing a first configuration associated with the client network, the first configuration indicating whether the client network can handle a load;
accessing the storage network including the storage appliance, the storage appliance storing a load;
collecting storage configuration data associated with the storage appliance, the storage configuration data representing a second configuration associated with the storage network, the second configuration indicating an operational limit, in context of the load, of the storage appliance;
accessing a supporting network infrastructure that facilitates communication between the client network and the storage network;
collecting network infrastructure data associated with the supporting network infrastructure, the network infrastructure data representing a third configuration associated with the supporting network infrastructure;
detecting an interaction between the client device and the storage appliance, the interaction enabling the client device to access the load stored at the storage appliance, and the interaction being associated with one or more performance parameters;
determining, based on the collected client configuration data, storage configuration data, or network infrastructure data, one or more network issues of at least one of the client network, the storage network and the infrastructure network;
tuning at least one of the client network, the storage network and the infrastructure network, the tuning comprising modifying at least one of the first configuration, the second configuration, and the third configuration based on the determined one or more network issues;
generating a load characteristic associated with the detected interaction, the load characteristic characterizing the client device accessing the load stored at the storage appliance, and the load characteristic being generated based on the collected client configuration data, storage configuration data, or network infrastructure data; and
modifying the one or more performance parameters associated with the interaction, the modification being based at least in part on the load characteristic, wherein modifying the one or more performance parameters associated with the interaction includes automatically determining one or more workflows for modifying the one or more performance parameters, each workflow of the one or more workflows enhancing a performance metric of the application.
17.	(Canceled)	




Allowable Subject Matter
	Claims 1, 2, 4-9, 11-16, 18, 19, 21-23, are allowed.




Reasons for Allowance
Claims 1, 2, 4-9, 11-16, 18, 19, 21-23, are allowed in view of the examiner amendment and interview held on 05/06/2022. 
The following is an Examiner’s statement of reasons for allowance: None of the closest prior art of record Stronge (US 2008/0163234), van der Linden (US 2011/0022812), and Chavda (US 2014/0156926), fairly teach or suggest alone or in combination a method, system, and non-transitory machine readable medium that accesses a client network including a client device that executes an application, the application performing a function that causes the client device to interact with a storage appliance of a storage network; collecting client configuration data that represents a first configuration associated with the client network; accessing a storage network that includes a storage appliance; collecting storage configuration data associated with the storage appliance, the storage configuration data representing a second configuration; accessing a supporting network that facilitates communication between the client and storage network; collecting network infrastructure data associated with the supporting network which represents a third configuration; detecting an interaction between the client and storage appliance, the interaction associated with one or more performance parameters; determining based on one of the configuration data’s, one or more network issues of at least one of the networks; tuning at least one of the networks by modifying at least one of the configurations of the networks based on the network issues; generating a load characteristic associated with the interaction, the load characteristic based on one of the collected configuration data’s; modifying the performance parameters associated with the interaction based on the load characteristic; automatically determining one or more workflows for modifying the one or more performance parameters, each workflow enhancing a performance metric of the application; along with other limitations set forth in the claims.
	Stronge disclosed efficient application execution utilizing a client network of servers. Applications hosted on the servers share a common network and storage system through a SAN. Data is input into an analytical model that is used to project the impact of modifying the current system and reconfiguring applications to improve performance (Paragraphs 75, 77, 81).
	van der Linden disclosed accelerating and improving the performance, operation, or quality of any network traffic or communications traversing appliances (Paragraph 133).
	Chavda disclosed using analytical models to accurately estimate load on storage components (Paragraph 21).
However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1, 2, 4-9, 11-16, 18, 19, 21-23.
	The dependent claims 2, 4-7, 9, 11-14, 16, 18, 19, 21-23 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451